United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-3926
                     ___________________________

                                 Mark Bowers

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

David A. Mullen, MD, ERDCC; John Williams, MD, MECC; Karl Hardman, RN
                     BN Health Service Administrator

                         lllllllllllllllllllll Defendants

                T. Bredeman, Medical Director of Corizon

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                          Submitted: June 28, 2017
                             Filed: July 6, 2017
                               [Unpublished]
                               ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.
       Former Missouri prisoner Mark Bowers appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action claiming
deliberate indifference to his medical needs. After de novo review, see Beaulieu v.
Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012), we affirm. Specifically, we find that
neither the denial of a requested orthopedic evaluation, nor the delay in reviewing a
subsequent request for evaluation, constituted deliberate indifference to Bowers’s
serious medical needs. See Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011);
Meuir v. Greene Cty. Jail Emps., 487 F.3d 1115, 1118–19 (8th Cir. 2007) (physicians
are free to exercise independent medical judgment); Vaughan v. Lacey, 49 F.3d 1344,
1346 (8th Cir. 1995) (mere disagreement, even between physicians, over proper
course of treatment is not actionable under Eighth Amendment).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-